Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160827(35)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                     SC: 160827                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 349268
                                                                     Mecosta CC: 08-006437-FC
  JONATHAN JOSEPH GOOD,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motions of defendant-appellant to extend the time
  for filing his reply and to exceed the page limitation are GRANTED. The reply shall not
  exceed 25 pages and will be accepted as timely filed if submitted on or before October 7,
  2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 2, 2020

                                                                                Clerk